DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1, 28 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,317,742. Although the claims at issue are not identical, they are not patentably distinct from each other because both system comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 16 of the U.S. Patent No. 9,317,742. The  rearview mirror system for a vehicle, said rearview mirror system comprising: an interior rearview mirror assembly; said interior rearview mirror assembly mounted at the interior surface of a windshield of a vehicle equipped with said rearview mirror system; a camera incorporated into said interior rearview mirror assembly of the limitation of US Patent No. 9,317,742 having limitations camera incorporated into said interior rearview mirror assembly having a field of view toward a front seat of the equipped vehicle so as to capture images of an occupant of the equipped vehicle; said camera capturing image data. The difference is the claims US Patent No. 9,317,742 having the limitations an image processor; said image processor provided with image data captured by said camera; said image processor image processing image data captured by said camera; said image processor, responsive at least in part to image processing of image data captured by said camera, recognizing movement; wherein said movement comprises a hand gesture made by said occupant of the equipped vehicle; wherein said image processor comprises a system-on-a-chip image processor; and wherein said interior rearview mirror assembly comprises an electrochromic mirror reflective element  which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/663,227 into the narrower limitation of the U.S. Patent No. 9,317,742 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 28 and 42 of the instant application, they have similar limitations and are anticipatory by claim 1 of the U.S. Patent No. 9,317,742.

US Patent No. 9,317,742.
Claim 16. A rearview mirror system for a vehicle, said rearview mirror system comprising: 
an interior rearview mirror assembly; said interior rearview mirror assembly mounted at the interior surface of a windshield of a vehicle equipped with said rearview mirror system; a camera incorporated into said interior rearview mirror assembly; 
said camera incorporated into said interior rearview mirror assembly having a field of view toward a front seat of the equipped vehicle so as to capture images of an occupant of the equipped vehicle; said camera capturing image data; 










































an image processor; said image processor provided with image data captured by said camera; said image processor image processing image data captured by said camera; said image processor, responsive at least in part to image processing of image data captured by said camera, recognizing movement; wherein said movement comprises a hand gesture made by said occupant of the equipped vehicle; wherein said image processor comprises a system-on-a-chip image processor; and wherein said interior rearview mirror assembly comprises an electrochromic mirror reflective element.
2. The rearview mirror system of claim 1, wherein said image processor comprises a system-on-a-chip image processor.


10. The rearview mirror system of claim 1, comprising a portable hand-held device capable of being carried into and out of the vehicle, wherein said portable hand-held device is operable to communicate with a vehicle-based receiver, and wherein said interior rearview mirror assembly comprises a display device viewable by the driver of the vehicle, and wherein said display device is operable to display a listing of choices in response to said communication, and wherein said listing of choices displayed by said display device comprises at least one of (a) a listing of messages, (b) a listing of phone numbers, (c) a listing of emails and (d) a listing of titles or tracks.






Instant Application No. 17/663,227.
Claim 1. A vehicular driver monitoring system, the vehicular driver monitoring system comprising: 
an interior electrochromic rearview mirror assembly disposed at an in-cabin side of a windshield of a vehicle equipped with the vehicular driver monitoring system, wherein the interior electrochromic rearview mirror assembly comprises an electrochromic mirror reflective element; wherein the electrochromic mirror reflective element comprises a front glass substrate and a rear glass substrate with an electrochromic medium sandwiched therebetween; wherein the front glass substrate comprises a planar first side and a planar second side separated by a thickness of the front glass substrate, and wherein a transparent electrically conductive coating is disposed at the planar second side of the front glass substrate; wherein the rear glass substrate comprises a planar third side and a planar fourth side separated by a thickness of the rear glass substrate, and wherein an electrically conductive coating is disposed at the planar third side of the rear glass substrate; wherein an electrochromic medium is disposed in an interpane cavity between the planar second side of the front glass substrate and the planar third side of the rear glass substrate; wherein the interpane cavity is established by a seal that spaces the planar second side of the front glass substrate from the planar third side of the rear glass substrate; wherein the electrochromic medium contacts the transparent electrically conductive coating at the planar second side of the front glass substrate and contacts the electrically conductive coating at the planar third side of the rear glass substrate; wherein a metallic perimeter band circumscribes a perimeter border region of the planar second side of the front glass substrate of the electrochromic mirror reflective element, said metallic perimeter band masking the seal, that spaces the planar second side of the front glass substrate from the planar third side of the rear glass substrate, from view by a driver of the equipped vehicle viewing the electrochromic mirror reflective element from within an interior cabin of the equipped vehicle; wherein no width dimension of the rear glass substrate of the electrochromic mirror reflective element is larger than a corresponding width dimension of the front glass substrate, and wherein no length dimension of the rear glass substrate of the electrochromic mirror reflective element is larger than a corresponding length dimension of the front glass substrate, and wherein no part of the rear glass substrate extends beyond any part of the front glass substrate; a camera disposed at the interior electrochromic rearview mirror assembly; wherein the camera is disposed behind the electrochromic mirror reflective element and views through the electrochromic mirror reflective element into the interior cabin of the equipped vehicle; wherein supplemental sources of near infrared illumination are integrated into the interior electrochromic rearview mirror assembly that, when powered to emit near infrared light, illuminate at least a front seating area within the interior cabin of the equipped vehicle; wherein presence of the camera disposed behind the electrochromic mirror reflective element and viewing through the electrochromic mirror reflective element is not readily apparent to an occupant sitting in the interior cabin of the equipped vehicle; wherein the camera is operable to capture image data;
 wherein the interior electrochromic rearview mirror assembly comprises a processor that processes image data captured by the camera; and wherein the camera at least views a driver-side front seating area of the equipped vehicle and, via processing at the processor of image data captured by the camera, the driver seated at the driver-side front seating area is monitored.

2. The vehicular driver monitoring system of claim 1, wherein the processor that processes image data captured by the camera comprises a system-on-a-chip image processor.
11. The vehicular driver monitoring system of claim 1, comprising a video display device having a video display screen operable to display video images viewable by the driver of the equipped vehicle, and wherein the video display screen displays video images derived from image data captured by an exterior viewing camera disposed at the equipped vehicle, and wherein, when a portable hand-held device is present in the interior cabin of the equipped vehicle, the portable hand-held device communicates a signal to a vehicle-based receiver, and wherein the video display device displays a listing of choices in responsive to communication of the signal, and wherein the listing of choices displayed by the video display device comprises at least one of (a) a listing of voice mail messages of a portable phone, (b) a listing of phone numbers of a portable phone, (c) a listing of received or transmitted emails, and (d) a listing of titles or tracks stored in memory of a portable playback device or downloadable from an external provider.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171